Turner, J.
Where the proper authorities of a county let a contract to build a public bridge to the lowest bidder, and the bidder, with the consent of the county authorities, transferred the privilege of building the bridge to another for a consideration, and the transferee subsequently, with the approval of the county authorities and according to the prescribed specifications, built and completed the bridge and received the contract price, a petition by the bidder', reciting the foregoing facts, in a suit against the transferee of his bid, for the balance of the consideration promised for such transfer (a part of such consideration having been paid), ought not to have been dismissed on general demurrer. Judgment reversed.

All the Justices concur.

Complaint. Before Judge Gober. Cobb superior court. March 10, 1903.
M. D. Womble and J. Z. Foster, for plaintiff's.
W. H. Terrell, P. D. McGleskey, and W. R. Power, for defendant.